t c memo united_states tax_court daniel franklin haines petitioner v commissioner of internal revenue respondent docket no filed date daniel franklin haines pro_se lisa m oshiro for respondent memorandum findings_of_fact and opinion ruwe judge respondent determined deficiencies in petitioner’s federal income taxes and additions to tax as follows additions to tax_year deficiency sec_6651 a sec_6654 dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number the issues for decision are whether petitioner is subject_to federal_income_tax on wage income from united airlines whether petitioner is liable for additions to tax for failing to timely file federal_income_tax returns and for failing to pay estimated_taxes and whether a penalty should be awarded to the united_states under sec_6673 findings_of_fact some of the facts have been deemed stipulated and are so found ‘unless otherwise indicated all section references are to the internal_revenue_code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure the parties did not have a signed stipulation of facts at trial respondent’s proposed stipulation of facts contained facts such as petitioner’s address copies of unsigned form sec_1040 with attached forms w-2 from united airlines inc that petitioner submitted to respondent for the years at issue and that showed petitioner’s wages from united airlines during the relevant years some of the facts were previously admitted in response to respondent’s request for admissions at trial petitioner asserted that the form sec_1040 were irrelevant and then invoked his fifth_amendment rights about each proposed finding of fact based on our review of the entire record including petitioner’s various filings we found that there was no legitimate dispute concerning the facts stated in the proposed stipulation of facts and we granted respondent’s motion_to_compel_stipulation under rule f - - the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioner resided in spanaway washington at the time he filed his petition during the years and petitioner was employed by united airlines as a pilot united airlines paid petitioner the following wages year wages dollar_figure dollar_figure dollar_figure dollar_figure petitioner did not file timely federal_income_tax returns for the tax years and petitioner submitted unsigned form sec_1040 u s individual_income_tax_return with attached forms w-2 wage and tax statement to respondent the form sec_1040 each showed that they were received by respondent’s ogden service_center on date the attached forms w-2 from united airlines inc revealed wages for each of the years in issue in the amounts stated above the form sec_1040 reported no income in the space provided attached to the form sec_1040 were statements generally denying that petitioner was a taxpayer and asserting that there was no statutory authority upon which he could be taxed the notice_of_deficiency for the years in issue was mailed to petitioner on date - opinion on brief petitioner argues that respondent has no jurisdiction over him in this matter and therefore the notice_of_deficiency is void this court lacks subject matter jurisdiction and petitioner is not a person or individual as those terms are defined and applied in title_26 petitioner’s arguments are reminiscent of tax-protester rhetoric that has been universally rejected by this and other courts we shall not painstakingly address petitioner's assertions with somber reasoning and copious citation of precedent to do so might suggest that these arguments have some colorable merit williams v commissioner t c _ __ slip op pincite quoting 737_f2d_1417 5th cir accordingly we hold that petitioner is liable for the deficiency determined by respondent respondent determined that petitioner is liable for an addition_to_tax pursuant to sec_6651 sec_6651 provides an addition_to_tax for failure to timely file a return the addition_to_tax is equal to percent of the amount_required_to_be_shown_as_tax on the return with an additional percent for each additional month or fraction thereof during which such failure continues not exceeding percent in the aggregate a taxpayer may avoid the addition_to_tax by establishing that the failure_to_file a timely return was due to reasonable_cause and not willful neglect see rule a 469_us_241 the form sec_1040 that petitioner submitted for the years in issue were unsigned undated and stamped received by respondent’s ogden service_center on date long after the due dates for filing returns for the years in issue the only information petitioner provided on the form sec_1040 was his name a mailing address and his social_security_number where other information was reguired petitioner simply wrote not required to each form_1040 petitioner attached a form_w-2 as provided by united airlines petitioner also attached to each form_1040 a typed explanation as to why he intentionally omitted non-required information from his f orm respondent also determined that petitioner is liable for additions to tax pursuant to sec_6654 sec_6654 provides an addition_to_tax for failure to pay estimated_taxes unless petitioner demonstrates that one of the statutory exceptions applies imposition of this addition_to_tax is mandatory where prepayments of tax either through withholding or by making estimated quarterly tax_payments during the course of the taxable_year do not equal the percentage of total liability required under the statute see sec_6654 99_tc_202 petitioner bears the burden of proving his entitlement to any exception see 78_tc_304 petitioner failed to do so we hold that petitioner is liable for additions to tax under sec_6654 respondent moved for a penalty under sec_6673 under sec_6673 this court may award a penalty to the united_states of up to dollar_figure when the proceeding has been instituted or maintained by the taxpayer primarily for delay or if the taxpayer's position in such proceeding is frivolous or groundless see sec_6673 based on the record we conclude that such an award is appropriate in this case petitioner has pursued a frivolous and groundless position throughout this proceeding and he has refused to cooperate in the discovery and stipulation process petitioner had previously made frivolous and groundless arguments in the u s bankruptcy court for the western district of washington bankruptcy court prior to our proceeding the bankruptcy court clearly informed petitioner that he is a taxpayer and that he is reguired to file valid income_tax returns petitioner has wasted the time and resources of two courts petitioner knew or should have known that his position was groundless and frivolous yet he persisted in maintaining this proceeding primarily to impede the proper workings of our judicial system and to delay the payment of his federal_income_tax liabilities accordingly a penalty is awarded to the united_states under sec_6673 in the amount of dollar_figure an appropriate order and decision will be entered granting respondent’s motion for a penalty and decision will be entered for respondent
